


109 HR 5569 IH: To provide for the liquidation or reliquidation of

U.S. House of Representatives
2006-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		109th CONGRESS
		2d Session
		H. R. 5569
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2006
			Mr. LoBiondo
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for the liquidation or reliquidation of
		  certain entries relating to high-density laminate panels entered from 1998
		  through 2000.
	
	
		1.Entries of certain
			 high-density laminate panels entered from 1998 through 2000
			(a)In
			 GeneralNotwithstanding section 514 of the
			 Tariff Act of 1930 (19 U.S.C. 1514)
			 or any other provision of law, the Bureau of Customs and Border Protection
			 shall, not later than 90 days after the receipt of the request described in
			 subsection (b), liquidate or reliquidate the entries described in subsection
			 (d) at a rate of duty of 1.9 cents per kilogram plus 1.5 percent ad
			 valorem.
			(b)RequestLiquidation
			 or reliquidation may be made under subsection (a) with respect to an entry
			 described in subsection (d) only if a request is filed with the Bureau of
			 Customs and Border Protection not later than 90 days after the date of the
			 enactment of this Act.
			(c)Refund of Amounts
			 OwedAny amounts owed by the United States pursuant to the
			 liquidation or reliquidation of an entry described in subsection (d) (including
			 interest from the date of entry) shall be refunded not later than 90 days after
			 the date of such liquidation or reliquidation.
			(d)Affected
			 EntriesThe entries referred to in subsection (a) are as
			 follows:
				
					 
					
						
							  Entry
					 numberDate of entry
							
							196–0056129 09/20/99
							
							196–0056182 08/11/99
							
							196–0056223 10/04/99
							
							196–0056298 10/11/99
							
							196–0056356 10/18/99
							
							196–0056411 10/25/99
							
							196–0056468 11/01/99
							
							196–0056579 11/15/99
							
							196–0056699 11/22/99
							
							196–0056754 11/29/99
							
							196–0056803 12/06/99
							
							D82–0981279–0 05/29/98
							
							D82–0981471–3 06/21/98
							
							D82–0981934–0 08/07/98
							
							D82–0983373–9 12/07/98
							
							D82–0983488–5 12/24/98
							
							D82–0983619–5 12/29/98
							
							D82–0983637–7 12/31/98
							
							D82–0983560–1 12/25/98
							
							D82–0983544–5 12/21/98
							
							D82–0983492–7 12/18/98
							
							D82–0983636–9 12/31/98
							
							D82–0983361–4 12/07/98
							
							D82–0983490–1 12/17/98
							
							D82–0983487–7 12/14/98
							
							D82–0983406–7 12/10/98
							
							D82–0982916–6 10/30/98
							
							D82–0983180–8 11/23/98
							
							D82–0982958–8 11/02/98
							
							D82–0983181–6 11/23/98
							
							D82–0983155–0 11/18/98
							
							D82–0983237–6 11/27/98
							
							D82–0983154–3 11/18/98
							
							D82–0983153–5 11/18/98
							
							D82–0983238–4 11/26/98
							
							D82–0982991–9 11/05/98
							
							D82–0983070–1 11/12/98
							
							D82–0983072–7 11/12/98
							
							D82–0983249–1 11/27/98
							
							D82–0990538–8 11/27/98
							
							D82–0990773–1 03/22/99
							
							D82–0990861–4 03/26/99
							
							D82–0991022–2 04/09/99
							
							D82–0990895–2 04/05/99
							
							D82–0983638–5 12/31/98
							
							D82–0983405–9 12/11/98
							
							D82–0983239–2 11/27/98
							
							D82–0982917–9 10/29/98
							
							D82–0982771–5 10/14/98
							
							D82–0982803–6 10/19/98
							
							D82–0983071–9 11/12/98
							
							D82–0981240–2 05/18/98
							
							D82–0981457–2 06/12/98
							
							D82–0981103–2 05/08/98
							
							D82–0981033–1 05/04/98
							
							D82–0981378–0 06/05/98
							
							D82–0980133–0 01/19/98
							
							D82–0982226–0 09/04/98
							
							D82–0982541–2 10/02/98
							
							D82–0982760–8 10/16/98
							
							D82–0982837–4 10/21/98
							
							D82–0990124–7 01/23/99
							
							D82–0982297–1 09/11/98
							
							D82–0982407–6 09/25/98
							
							D82–0982612–1 10/09/98
							
							D82–0982804–4 10/21/98
							
							D82–0990122–1 01/23/99
							
							D82–0990123–9 01/23/99
							
							D82–0983561–9 12/25/98
							
							D82–0983557–7 12/23/98
							
							D82–0983489–3 12/17/98
							
							D82–0983491–9 12/18/98
							
							D82–0982888–7 10/26/98
							
							D82–0994114–4 01/03/00
							
							D82–0991900–9 06/28/99
							
							D82–0992001–5 07/06/99
							
							D82–0992144–3 07/17/99
							
							D82–0992124–5 07/12/99
							
							D82–0991498–4 05/21/99
							
							D82–0991683–1 06/04/99
							
							D82–0991603–9 06/01/99
							
						
					
				
			
